Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  06/25/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101


Regarding claim 1,
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to “monitoring steps of operating the measurement device” which could be mental-steps. The additional elements relative to “A method for automatically acquiring a measurement re5lated dataset, the method comprising: obtaining I/Q measurement data by a measurement device; and generating a metadata package including the obtained I/Q measurement data along with the monitored steps of operating the measurement device” are merely data acquisition perform by routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the abstract idea on a computer, and/or recitation of generic computer structure that serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 1 is Ineligible due to the following analysis:

Step 1 (Statutory Category): Claim 1 is directed to an automatic data measurement method, therefore, it is directed to a statutory category, i.e., a process (Step 1: YES).

Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 1 recites: “monitoring steps of operating the measurement device”, which is an abstract idea, because it could be a mental process performed in the human mind. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 

Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): the abstract idea related to “monitoring steps of operating the measurement device” is not used in a practical application, therefore, do not belong to a particular technological environment, industry or field. Consequently, the aforesaid abstract idea is not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit, thus, monopolizing the monitoring steps (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).

Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 1 recites the additional element(s) “A method for automatically acquiring a measurement re5lated dataset, the method comprising: obtaining I/Q measurement data by a measurement device; and generating a metadata package including the obtained I/Q measurement data along with the monitored steps of operating the measurement device”, which are just insignificant extra-solution activity as a mere data-gathering step and that the second limitation is just insignificant extra-solution activity as an outputting step, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, and/or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO). 

Regarding claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 2 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 2 is further recites the element(s) “The method of claim 1, wherein monitoring of the steps of operating the measurement device comprises recording Standard Commands for Programmable Instruments, SCPI, commands provided to the measurement device.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 2 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 3 depends on claim 2 that depends on claim 1, therefore, has the abstract idea of claim 2 and also has the routine and conventional structure above of claim 2. In addition, claim 3 further recites the element(s) “The method of claim 2, wherein the measurement device is a measurement device in a measurement arrangement comprising multiple devices, and the recording SCPI commands comprises recording SCPI commands provided to the multiple devices.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 3 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 2 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 4 is further recites the element(s) “The method of claim 1, wherein the I/Q measurement data relate to a measurement of a device under test, DUT, and the generating the metadata package comprises including DUT related data into the metadata package.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 4 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 5 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 5 is further recites the element(s) “The method of claim 1, wherein the metadata package comprises the steps of operating the measurement device in a ma chine readable form.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 5 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 6 depends on claim 5 that depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 6 is further recites the element(s) “The method of claim 5, wherein the metadata package comprises the steps of operating the measurement device the metadata package in a human readable form.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 6 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 7 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 7 is further recites the element(s) “The method of claim 1, wherein the metadata package comprises settings of the measurement device at the time when the I/Q measurement data are measured”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 7 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 8 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 8 is further recites the element(s) “The method of claim 1, comprising labeling the obtained 10I/Q measurement data based on the monitored steps of operating the measurement device”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 8 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 9 depends on claim 8 that depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 9 is further recites the element(s) “The method of claim 8, comprising training a machine learning algorithm by the labeled I/Q measurement data”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 9 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 10 depends on claim 1, therefore, has the abstract idea of claim 1 and also has the routine and conventional structure above of claim 1. In addition, claim 10 is further recites the element(s) “The method of claim 1, comprising analyzing the monitored steps for operating the measurement device and re- constructing a user behavior of a user operating the measurement device, wherein at least monitoring of steps of operat20ing the measurement device or analyzing the monitored steps for operating the measurement device is performed by the measurement device.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 10 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 11,
	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 11 is directed to “monitoring steps of operating the measurement device” which could be mental-steps. The additional elements relative to “A data acquisition system for automatically acquiring a measurement re5lated dataset, the system comprising: obtaining I/Q measurement data by a measurement device; and generating a metadata package including the obtained I/Q measurement data along with the monitored steps of operating the measurement device” are merely data acquisition perform by routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the abstract idea on a computer, and/or recitation of generic computer structure that serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Claim 11 is Ineligible due to the following analysis:

Step 1 (Statutory Category): Claim 11 is directed to an automatic data measurement system, therefore, it is directed to a statutory category, i.e., a machine (Step 1: YES).

Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 11 recites: “monitoring steps of operating the measurement device”, which is an abstract idea, because it could be a mental process performed in the human mind. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 

Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): the abstract idea related to “monitoring steps of operating the measurement device” is not used in a practical application, therefore, do not belong to a particular technological environment, industry or field. Consequently, the aforesaid abstract idea is not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit, thus, monopolizing the monitoring steps (Step 2A, Prong-2: NO, because there is no integration of the abstract idea into a practical application).

Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 11 recites the additional element(s) “A data acquisition system for automatically acquiring a measurement re5lated dataset, the system comprising: obtaining I/Q measurement data by a measurement device; and generating a metadata package including the obtained I/Q measurement data along with the monitored steps of operating the measurement device”, which are just insignificant extra-solution activity as a mere data-gathering step and that the second limitation is just insignificant extra-solution activity as an outputting step, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors and acquiring data. Therefore, the claim does not include additional element(s) significantly more, and/or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO). 

Regarding claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 12 depends on claim 11, therefore, has the abstract idea of claim 11 and also has the routine and conventional structure above of claim 11. In addition, claim 12 is further recites the element(s) “A data acquisition system of claim 11, wherein monitoring of the steps of operating the measurement device comprises recording Standard Commands for Programmable Instruments, SCPI, commands provided to the measurement device.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 12 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 13 depends on claim 12 that depends on claim 11, therefore, has the abstract idea of claim 13 and also has the routine and conventional structure above of claim 12. In addition, claim 13 further recites the element(s) “A data acquisition system of claim 12, wherein the measurement device is a measurement device in a measurement arrangement comprising multiple devices, and the recording SCPI commands comprises recording SCPI commands provided to the multiple devices.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 13 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 14 depends on claim 11, therefore, has the abstract idea of claim 11 and also has the routine and conventional structure above of claim 11. In addition, claim 14 is further recites the element(s) “The data acquisition system of claim 11, wherein meas15urement device is configured to obtain the I/Q measurement data by measuring a device under test, DUT, and the monitoring device is configured to obtain DUT related da- ta and generate the metadata package by including the DUT re20lated data into the metadata package.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 14 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 15 depends on claim 11, therefore, has the abstract idea of claim 11 and also has the routine and conventional structure above of claim 11. In addition, claim 15 is further recites the element(s) “The data acquisition system of claim 11, wherein the metadata package comprises the steps of operating the measurement device in a machine-readable form.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 15 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.



Regarding claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 16 depends on claim 15 and that depends on claim 11, therefore, has the abstract idea of claim 11 and also has the routine and conventional structure above of claim 11. In addition, claim 16 is further recites the element(s) “The data acquisition system of claim 15, wherein the metadata package comprises the steps of operating the measurement device the metadata package in a human readable form.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 16 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 17 depends on claim 11, therefore, has the abstract idea of claim 11 and also has the routine and conventional structure above of claim 11. In addition, claim 17 further recites the element(s) “The data acquisition system of claim 11, wherein the monitoring device is configured to determine a setting of the measurement device at the time when the I/Q measurement dataR117.0109US1 35 are measured, and to include the determined setting of the measurement device in the metadata package.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 17 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 18 depends on claim 11, therefore, has the abstract idea of claim 11 and also has the routine and conventional structure above of claim 11. In addition, claim 18 is further recites the element(s) “The data acquisition system of claim 11, wherein the 5monitoring device is configured to label the obtained I/Q measurement data based on the monitored steps of operating the measurement.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 18 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 19 depends on claim 18 and that depends on claim 11, therefore, has the abstract idea of claim 11 and also has the routine and conventional structure above of claim 11. In addition, claim 19 is further recites the element(s) “The data acquisition system of claim 18, comprising a 10processing device for receiving the metadata package and training a machine learning algorithm by the labeled I/Q measurement data.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 19 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.

Regarding claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 20 depends on claim 11, therefore, has the abstract idea of claim 11 and also has the routine and conventional structure above of claim 11. In addition, claim 20 is further recites the element(s) “The data acquisition system of claim 11, comprising an 15evaluating device for analyzing the monitored steps of operating the measurement device and reconstructing a user behavior of a user operating the measurement device and wherein the evaluating device, processing device, or monitoring device is part of the measurement device.”, which are/is simply more standard computational commands to generate data. Furthermore, Claim 20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these/this limitation(s) are/is simply routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.






. Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neeley et al. (EP2972976B1, hereinafter Neeley) and in view of Li Zhi et al. (CN108427987A, hereinafter Li). 

Regarding claim1, Neely teaches a method for automatically acquiring a measurement re5lated dataset, the method comprising: obtaining measurement data by a measurement device; monitoring steps of operating the measurement device; and 10 generating a metadata package including the obtained measurement data along with the monitored steps of operating the measurement device (a computer-implemented method for capturing and annotating measurement data is provided. A mobile computing device connects to one or more measurement devices. The mobile computing device receives measurement data from the one or more measurement devices. The mobile computing device stores the received measurement data, and the stored measurement data is annotated with metadata, the metadata including group identifying information that associates the stored measurement data with other data having similar group identifying information [0008] Figure 5).

Neeley is silent on obtaining I/Q measurement data.

Li teaches obtaining I/Q measurement data. (Generation or acquisition of radio frequency signal data; The radio frequency signal data is classified and sorted according to the modulation method; The collected I/Q two-way RF signal data is formed by the I path (in-phase) as the horizontal axis and the Q path (orthogonal) as the vertical axis to generate a corresponding signal constellation. page 3, middle paragraph, also see “Generating a signal constellation” page 5, translation copy)
Neeley is analogous to the claimed invention because it is pertinent to the claim invention a method for automatically acquiring measurement data with the benefits of
a coordinated guidance provided with respect to collecting measurements using measurement tools, and allow measurement data to be efficiently collected and processed (Neeley, [0004], lines 45-49). Li is considered analogous to the claimed invention because it pertains to a modulation method based on convolutional neural network in which radio frequency signal data is classified and sorted as I/Q two-way time-domain amplitude data (Li, page 2 bottom paragraph, translation copy) with the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode of the radio frequency signal, and has an important significance for the electronic countermeasure (Li, page 3, bottom paragraph). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neeley automatic data acquiring method to incorporate Li signal I/Q modulation method with the benefits of the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode.

Regarding claim 2, the combination of Neeley and Li teaches the method of claim 1, Neeley further teaches wherein monitoring of the steps of operating the measurement device comprises recording Standard Commands for Programmable Instruments, SCPI, commands provided to the measurement device (the mobile computing device 104 is a general-purpose mobile computing device, is further programmed to provide functions as described herein. An application (or "app") executing on the mobile computing device 104 may provide processes for data collection, storage, analysis, and communication as described herein. A user interface 106 is presented by the mobile computing device 104, which allows a user to view data that is collected and analyzed by the computing device 104, and to control the collection, processing, storage [0015] lines 1-2 and lines 6-14, Figure 1, 2).

Regarding claim 3, The combination of Neeley and Li teaches the method of claim 2, Neeley further teaches wherein the measurement device is a measurement device in a measurement arrangement comprising multiple devices, and the recording SCPI commands comprises recording SCPI commands provided to the multiple devices.
(In an environment where multiple measurement devices 108 are used to measure different properties of equipment, the mobile computing device 104 may be
 configured to choose measurement devices 108 with which to communicatively interact to receive measurement data, as well as analyze, display, and further communicate the measurement data to one or more locations remote from the equipment and/or the mobile computing device 104. [0018] lines 53-58. The measurement collection engine 214 is configured to interact with one or more measurement devices 108 via the communication interface 224. The measurement collection engine 214 instructs the measurement devices 108 to obtain measurement data, and receive measurement data from the measurement devices 108 [0033], 29-35, Figure 2).

Regarding claim 4, the combination of Neeley and Li teaches the method of claim 1.
Neeley further teaches wherein data relate to a measurement of a device under test, DUT, and the generating the metadata package comprises including DUT related data into the metadata package (The measurement data may include a single value representing a property of the DUT 92 (figure 1) at a given time, or may include multiple values representing a time series of values representing a property of the DUT 92 over a period of time. , At block 510 (figure 5), the measurement collection engine 214 records a set of received measurement data in a measurement data store 220 (figure 2). The set of received measurement data includes a single reading from a single sensor 330, multiple readings from a single sensor 330, or one or more readings from multiple sensors 330, [0052] Lines 43-53. The method 500 then proceeds to block 512, where a measurement processing engine 216 of the mobile computing device 104 annotates the recorded set of measurement data in the measurement data store 220 with metadata. In some embodiments, the metadata. [0053] 54-58).

Neeley does not teach the I/Q measurement data

Li teaches the I/Q measurement data. (Generation or acquisition of radio frequency signal data; The radio frequency signal data is classified and sorted according to the modulation method; The collected I/Q two-way RF signal data is formed by the I path (in-phase) as the horizontal axis and the Q path (orthogonal) as the vertical axis to generate a corresponding signal constellation. page 3, middle paragraph, also see “Generating a signal constellation” page 5, translation copy).

Neeley is analogous to the claimed invention because it is pertinent to the claim invention a method for automatically acquiring measurement data with the benefits of
a coordinated guidance provided with respect to collecting measurements using measurement tools, and allow measurement data to be efficiently collected and processed (Neely, [0004], lines 45-49). Li is considered analogous to the claimed invention because it pertains to a modulation method based on convolutional neural network in which radio frequency signal data is classified and sorted as I/Q two-way time-domain amplitude data (Li, page 2 bottom paragraph, translation copy) with the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode of the radio frequency signal, and has an important significance for the electronic countermeasure (Li, page 3, bottom paragraph). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neeley automatic data acquiring method to incorporate Li signal I/Q modulation method with the benefits of the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode.

Regarding claim 5, the combination of Neeley and Li teaches the method of claim 1.
Neeley further teaches wherein the metadata package comprises the steps of operating the measurement device in a machine-readable form (The measurement data store 220 is configured to store measurements received by the mobile computing device 104, is also configured to store meta data associated with said measurements. [0036] lines 4-8, figure 2. A "data store" as described herein is a suitable device, or a data structure on a computer-readable medium, configured to store data for access by a computing device [0037] lines 1-4, Figure 2).  

Regarding claim 6, the combination of Neeley and Li teaches the method of claim 5.
Neeley further teaches wherein the metadata package comprises the steps of operating the measurement device the metadata package in a human readable form (the measurement data store 220 may be configured to store measurements received by the mobile computing device 104, and also configured to store meta data associated with said measurements. [0036] lines 4-8, figure 2. In some instances, the measurement device 108 logs measurements of equipment properties over time, and store the measurements in the measurement data store 328. Later, the mobile computing device 104 obtains the measurements stored in the measurement data store 328. In some embodiments, the stored measurements are obtained by the mobile computing device 104 via the machine interface 324, if the machine interface 324 is available, or via the human- readable interface 326, if the human-readable interface 326 is available and provides access to the stored measurements [0042] Figure 3). 

Regarding claim 7, the combination of Neeley and Li teaches the method of claim 1.
Neeley further teaches wherein the metadata package comprises settings of the measurement device at the time when the measurement data are measured. (storage device 217 may include a work order data store 215, a facility data store
218, a measurement data store 220, and an equipment data store 221. The measurement data store 220 is configured to store measurements received by the mobile computing device 104, and also configured to store metadata associated with said measurements, [0036] lines 26-33, Figure 2).

	Neeley does not teach the I/Q measurement data.
Li teaches the I/Q measurement data. (Generation or acquisition of radio frequency signal data; The radio frequency signal data is classified and sorted according to the modulation method; The collected I/Q two-way RF signal data is formed by the I path (in-phase) as the horizontal axis and the Q path (orthogonal) as the vertical axis to generate a corresponding signal constellation. page 3, middle paragraph, also see “Generating a signal constellation” page 5, translation copy).

Neeley is analogous to the claimed invention because it is pertinent to the claim invention a method for automatically acquiring measurement data with the benefits of
a coordinated guidance provided with respect to collecting measurements using measurement tools, and allow measurement data to be efficiently collected and processed (Neely, [0004], lines 45-49). Li is considered analogous to the claimed invention because it pertains to a modulation method based on convolutional neural network in which radio frequency signal data is classified and sorted as I/Q two-way time-domain amplitude data (Li, page 2 bottom paragraph, translation copy) with the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode of the radio frequency signal, and has an important significance for the electronic countermeasure (Li, page 3, bottom paragraph). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neeley automatic data acquiring method to incorporate Li signal I/Q modulation method with the benefits of the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode.
	
Regarding claim 8, the combination of Neeley and Li teaches the method of claim 1.
Neeley further teaches the method comprising labeling the obtained 10 measurement data based on the monitored steps of operating the measurement device (the metadata used to annotate the recorded set of measurement data includes group identifying information. The group identifying information associate’s the recorded set of measurement data with other recorded sets of measurement data,
and this association is used to display or otherwise process the grouped sets measurement data together, [0054], lines 33-40. The mobile computing device 104 associate’s measurement data into a group based on an element that is common to the metadata of each received data measurement [0054], lines 44-48)

Neeley does not teach the obtained 10I/Q measurement data.

Li teaches the I/Q measurement data. (Generation or acquisition of radio frequency signal data; The radio frequency signal data is classified and sorted according to the modulation method; The collected I/Q two-way RF signal data is formed by the I path (in-phase) as the horizontal axis and the Q path (orthogonal) as the vertical axis to generate a corresponding signal constellation. page 3, middle paragraph, also see “Generating a signal constellation” page 5, translation copy).

Neeley is analogous to the claimed invention because it is pertinent to the claim invention a method for automatically acquiring measurement data with the benefits of
a coordinated guidance provided with respect to collecting measurements using measurement tools, and allow measurement data to be efficiently collected and processed (Neely, [0004], lines 45-49). Li is considered analogous to the claimed invention because it pertains to a modulation method based on convolutional neural network in which radio frequency signal data is classified and sorted as I/Q two-way time-domain amplitude data (Li, page 2 bottom paragraph, translation copy) with the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode of the radio frequency signal, and has an important significance for the electronic countermeasure (Li, page 3, bottom  paragraph). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neeley automatic data acquiring method to incorporate Li signal I/Q modulation method with the benefits of the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode.


Regarding claim 9, the combination of Neeley and Li teaches the method of claim 8.
Neeley does not teach the method comprising training a machine learning algorithm by the labeled I/Q measurement data.

Li teaches the method comprising training a machine learning algorithm by the labeled I/Q measurement data. (Deep learning is a method based on the representation of data in machine learning. (page 2 middle paragraph). The deep learning convolutional neural network has a feature extraction function. Naturally, the convolutional neural network is associated with the identification of signal modulation methods (page 2 bottom paragraph). A modulation method based on convolutional neural network, the specific steps are as follows: Step 1: Generation or acquisition of radio frequency signal data; Step 2: The radio frequency signal data is classified and sorted according to the modulation method; Step 3: The collected I/Q two-way RF signal data is formed by the I path (in-phase) as the horizontal axis and the Q path (orthogonal) as the vertical axis to generate a corresponding signal constellation; Page 3, middle paragraph Figure 2. see the modified version below).

Neeley is analogous to the claimed invention because it is pertinent to the claim invention a method for automatically acquiring measurement data with the benefits of
a coordinated guidance provided with respect to collecting measurements using measurement tools, and allow measurement data to be efficiently collected and processed (Neely, [0004], lines 45-49). Li is considered analogous to the claimed invention because it pertains to a modulation method based on convolutional neural network in which radio frequency signal data is classified and sorted as I/Q two-way time-domain amplitude data (Li, page 2 bottom paragraph, translation copy) with the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode of the radio frequency signal, and has an important significance for the electronic countermeasure (Li, page 3, bottom  paragraph). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neeley automatic data acquiring method to incorporate Li signal I/Q modulation method with the benefits of the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode.



    PNG
    media_image1.png
    655
    1020
    media_image1.png
    Greyscale


Examiners note: Figure 2 of Li is modified using translation description from the patent.

Regarding claim 10, the combination of Neeley and Li teaches the method of claim 1, Neeley further teaches the method comprising analyzing the monitored steps for operating the measurement device and reconstructing a user behavior of a user operating the measurement device, wherein at least monitoring of steps of operat20ing the measurement device or analyzing the monitored steps for operating the measurement device is performed by the measurement device. (The user interface engine 212 is configured to generate a user interface for presentation to a user via
the input/output interface 222 of the mobile computing device 104. The user interface generated by the user interface engine 212 allows the user to configure the measurement collection engine 214 to communicate with various measurement devices 108, and allow the user to configure the measurement devices 108 to capture measurements per the user's input. The user interface generated by the user interface engine 212 allows the user to instruct the measurement collection engine 214 to store a given measurement or a time series of measurements, allows the user to observe currently obtained measurements, and allows the user to browse and/or compare previously collected and stored measurements. [0034], figure 2).

Regarding claim 11, Neeley teaches, a data acquisition system for automatically acquiring a 25measurement related dataset, the system comprising a measurement device configured to obtain measurement data; and 30a monitoring device configured to monitor steps of operating the measurement device, and generate a metadata package including the obtained measurement data along with the monitored steps of operating the measurement device. (In some embodiments, a system for capturing and annotating measurement data is provided. The system comprises one or more computing device connects to one or more measurement devices. The mobile computing device receives measurement data from the one or more measurement devices. The mobile computing device stores the received measurement data, and the stored measurement data is annotated with metadata, the metadata including group identifying information that associates the stored measurement data with other data having similar group identifying information [0008], [0009] Figure 5).

Neeley is silent on obtaining I/Q measurement data.

Li teaches obtaining I/Q measurement data. (Generation or acquisition of radio frequency signal data; The radio frequency signal data is classified and sorted according to the modulation method; The collected I/Q two-way RF signal data is formed by the I path (in-phase) as the horizontal axis and the Q path (orthogonal) as the vertical axis to generate a corresponding signal constellation. page 3, middle paragraph, also see “Generating a signal constellation” page 5, translation copy).

Neeley is analogous to the claimed invention because it is pertinent to the claim invention a method for automatically acquiring measurement data with the benefits of
a coordinated guidance provided with respect to collecting measurements using measurement tools, and allow measurement data to be efficiently collected and processed (Neely, [0004], lines 45-49). Li is considered analogous to the claimed invention because it pertains to a modulation method based on convolutional neural network in which radio frequency signal data is classified and sorted as I/Q two-way time-domain amplitude data (Li, page 2 bottom paragraph, translation copy). with the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode of the radio frequency signal, and has an important significance for the electronic countermeasure (Li, page 3, bottom paragraph). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neeley automatic data acquiring method to incorporate Li signal I/Q modulation method with the benefits of the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode.

Regarding claim 12, the combination of Neeley and Li teaches the data acquisition system of claim 11, Neeley further teaches wherein monitoring device is configured to obtain Standard Commands for Programmable Instruments, SCPI, commands provided to the 5measurement device, and include the SCPI commands into the metadata package (the mobile computing device 104 is a general-purpose mobile computing device, is further programmed to provide functions as described herein. An application (or "app") executing on the mobile computing device 104 may provide processes for data collection, storage, analysis, and communication as described herein. A user interface 106 is presented by the mobile computing device 104, which allows a user to view data that is collected and analyzed by the computing device 104, and to control the collection, processing, storage [0015] lines 1-2 and lines 6-14, Figure 1, 2).

Regarding claim 13, the combination of Neeley and Li teaches the data acquisition system of claim 12, Neeley further teaches wherein the measurement device is a measurement device in a measurement 10arrangement comprising multiple devices, and the monitoring device configured to record SCPI commands pro- vided to the multiple devices (In an environment where multiple measurement devices 108 are used to measure different properties of equipment, the mobile computing device 104 may be configured to choose measurement devices 108 with which to communicatively interact to receive measurement data, as well as analyze, display, and further communicate the measurement data to one or more locations remote from the equipment and/or the mobile computing device 104. [0018] lines 53-58. The measurement collection engine 214 is configured to interact with one or more measurement devices 108 via the communication interface 224. The measurement collection engine 214 instructs the measurement devices 108 to obtain measurement data, and receive measurement data from the measurement devices 108 [0033], 29-35, Figure 2).

Regarding claim 14, the combination of Neeley and Li teaches the data acquisition system of claim 11, Neeley further teaches wherein meas15urement device is configured to obtain measurement data by measuring a device under test, DUT, and the monitoring device is configured to obtain DUT related da- ta and generate the metadata package by including the DUT re20lated data into the metadata package (The measurement data may include a single value representing a property of the DUT 92 (figure 1) at a given time, or may include multiple values representing a time series of values representing a property of the DUT 92 over a period of time. , At block 510 (figure 5), the measurement collection engine 214 records a set of received measurement data in a measurement data store 220 (figure 2). The set of received measurement data includes a single reading from a single sensor 330, multiple readings from a single sensor 330, or one or more readings from multiple sensors 330, [0052] Lines 43-53. The method 500 then proceeds to block 512, where a measurement processing engine 216 of the mobile computing device 104 annotates the recorded set of measurement data in the measurement data store 220 with metadata. In some embodiments, the metadata. [0053] 54-58).

Neeley does not teach meas15urement device is configured to obtain the I/Q measurement data. 

Li teaches the I/Q measurement data. (Generation or acquisition of radio frequency signal data; The radio frequency signal data is classified and sorted according to the modulation method; The collected I/Q two-way RF signal data is formed by the I path (in-phase) as the horizontal axis and the Q path (orthogonal) as the vertical axis to generate a corresponding signal constellation. page 3, middle paragraph, also see “Generating a signal constellation” page 5, translation copy).

Neeley is analogous to the claimed invention because it is pertinent to the claim invention a method for automatically acquiring measurement data with the benefits of
a coordinated guidance provided with respect to collecting measurements using measurement tools, and allow measurement data to be efficiently collected and processed (Neely, [0004], lines 45-49). Li is considered analogous to the claimed invention because it pertains to a modulation method based on convolutional neural network in which radio frequency signal data is classified and sorted as I/Q two-way time-domain amplitude data (Li, page 2 bottom paragraph, translation copy). with the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode of the radio frequency signal, and has an important significance for the electronic countermeasure (Li, page 3, bottom paragraph). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neeley automatic data acquiring method to incorporate Li signal I/Q modulation method with the benefits of the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode.

Regarding claim 15, the combination of Neeley and Li teaches the data acquisition system of claim 11, Neeley further teaches wherein the metadata package comprises the steps of operating the measurement device in a machine-readable form (The measurement data store 220 is configured to store measurements received by the mobile computing device 104, is also configured to store meta data associated with said measurements. [0036] lines 4-8, figure 2. A "data store" as described herein is a suitable device, or a data structure on a computer-readable medium, configured to store data for access by a computing device [0037] lines 1-4, Figure 2).  

Regarding claim 16, the combination of Neeley and Li teaches the data acquisition system of claim 11, Neeley further teaches wherein the metadata package comprises the steps of operating the measurement device the metadata package in a human readable form (the measurement data store 220 may be configured to store measurements received by the mobile computing device 104, and also configured to store meta data associated with said measurements. [0036] lines 4-8, figure 2. In some instances, the measurement device 108 logs measurements of equipment properties over time, and store the measurements in the measurement data store 328. Later, the mobile computing device 104 obtains the measurements stored in the measurement data store 328. In some embodiments, the stored measurements are obtained by the mobile computing device 104 via the machine interface 324, if the machine interface 324 is available, or via the human- readable interface 326, if the human-readable interface 326 is available and provides access to the stored measurements [0042] Figure 3). 

Regarding claim 17, the combination of Neeley and Li teaches the data acquisition system of claim 11, Neeley further teaches wherein the monitoring device is configured to determine a setting of the measurement device at the time when the I/Q measurement dataR117.0109US1 35 are measured, and to include the determined setting of the measurement device in the metadata package. (storage device 217 may include a work order data store 215, a facility data store 218, a measurement data store 220, and an equipment data store 221. The measurement data store 220 is configured to store measurements received by the mobile computing device 104, and also configured to store metadata associated with said measurements, [0036] lines 26-33, Figure 2).

	Neeley does not teach the I/Q measurement data.

Li teaches the I/Q measurement data. (Generation or acquisition of radio frequency signal data; The radio frequency signal data is classified and sorted according to the modulation method; The collected I/Q two-way RF signal data is formed by the I path (in-phase) as the horizontal axis and the Q path (orthogonal) as the vertical axis to generate a corresponding signal constellation. page 3, middle paragraph, also see “Generating a signal constellation” page 5, translation copy).

Neeley is analogous to the claimed invention because it is pertinent to the claim invention a method for automatically acquiring measurement data with the benefits of
a coordinated guidance provided with respect to collecting measurements using measurement tools, and allow measurement data to be efficiently collected and processed (Neely, [0004], lines 45-49). Li is considered analogous to the claimed invention because it pertains to a modulation method based on convolutional neural network in which radio frequency signal data is classified and sorted as I/Q two-way time-domain amplitude data (Li, page 2 bottom paragraph, translation copy). with the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode of the radio frequency signal, and has an important significance for the electronic countermeasure (Li, page 3, bottom paragraph). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neeley automatic data acquiring method to incorporate Li signal I/Q modulation method with the benefits of the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode.

Regarding claim 18, the combination of Neeley and Li teaches the data acquisition system of claim 11, Neeley further teaches wherein the 5monitoring device is configured to label the obtained measurement data based on the monitored steps of operating the measurement device (the metadata used to annotate the recorded set of measurement data includes group identifying information. The group identifying information associate’s the recorded set of measurement data with other recorded sets of measurement data, and this association is used to display or otherwise process the grouped sets measurement data together, [0054], lines 33-40. The mobile computing device 104 associate’s measurement data into a group based on an element that is common to the metadata of each received data measurement [0054], lines 44-48)

Neeley does not teach the obtained 10I/Q measurement data.

Li teaches the I/Q measurement data. (Generation or acquisition of radio frequency signal data; The radio frequency signal data is classified and sorted according to the modulation method; The collected I/Q two-way RF signal data is formed by the I path (in-phase) as the horizontal axis and the Q path (orthogonal) as the vertical axis to generate a corresponding signal constellation. page 3, middle paragraph, also see “Generating a signal constellation” page 5, translation copy).

Neeley is analogous to the claimed invention because it is pertinent to the claim invention a method for automatically acquiring measurement data with the benefits of
a coordinated guidance provided with respect to collecting measurements using measurement tools, and allow measurement data to be efficiently collected and processed (Neely, [0004], lines 45-49). Li is considered analogous to the claimed invention because it pertains to a modulation method based on convolutional neural network in which radio frequency signal data is classified and sorted as I/Q two-way time-domain amplitude data (Li, page 2 bottom paragraph, translation copy) with the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode of the radio frequency signal, and has an important significance for the electronic countermeasure (Li, page 3, bottom  paragraph). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neeley automatic data acquiring method to incorporate Li signal I/Q modulation method with the benefits of the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode.

Regarding claim 19, the combination of Neeley and Li teaches the data acquisition system of claim 18,
Neeley does not teach the method comprising training a machine learning algorithm by the labeled I/Q measurement data.
Li teaches the method comprising training a machine learning algorithm by the labeled I/Q measurement data. (Deep learning is a method based on the representation of data in machine learning. (page 2 middle paragraph). The deep learning convolutional neural network has a feature extraction function. Naturally, the convolutional neural network is associated with the identification of signal modulation methods (page 2 bottom paragraph). A modulation method based on convolutional neural network, the specific steps are as follows: Step 1: Generation or acquisition of radio frequency signal data; Step 2: The radio frequency signal data is classified and sorted according to the modulation method; Step 3: The collected I/Q two-way RF signal data is formed by the I path (in-phase) as the horizontal axis and the Q path (orthogonal) as the vertical axis to generate a corresponding signal constellation; Page 3, middle paragraph Figure 2. see the modified version above).

Neeley is analogous to the claimed invention because it is pertinent to the claim invention a method for automatically acquiring measurement data with the benefits of
a coordinated guidance provided with respect to collecting measurements using measurement tools, and allow measurement data to be efficiently collected and processed (Neely, [0004], lines 45-49). Li is considered analogous to the claimed invention because it pertains to a modulation method based on convolutional neural network in which radio frequency signal data is classified and sorted as I/Q two-way time-domain amplitude data (Li, page 2 bottom paragraph, translation copy) with the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode of the radio frequency signal, and has an important significance for the electronic countermeasure (Li, page 3, bottom  paragraph). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neeley automatic data acquiring method to incorporate Li signal I/Q modulation method with the benefits of the benefits of high precision of the construction model, and is suitable for the accurate identification of the modulation mode.

Regarding claim 20, the combination of Neeley and Li teaches the data acquisition system of claim 1, Neeley further teaches the method comprising analyzing the monitored steps for operating the measurement device and reconstructing a user behavior of a user operating the measurement device, wherein at least monitoring of steps of operat20ing the measurement device or analyzing the monitored steps for operating the measurement device is performed by the measurement device. (The user interface engine 212 is configured to generate a user interface for presentation to a user via the input/output interface 222 of the mobile computing device 104. The user interface generated by the user interface engine 212 allows the user to configure the measurement collection engine 214 to communicate with various measurement devices 108, and allow the user to configure the measurement devices 108 to capture measurements per the user's input. The user interface generated by the user interface engine 212 allows the user to instruct the measurement collection engine 214 to store a given measurement or a time series of measurements, allows the user to observe currently obtained measurements, and allows the user to browse and/or compare previously collected and stored measurements. [0034], figure 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Plache et al. (US 2017 /0336772 Al) describes an automation control and monitoring system that includes an automation control component and a data store. The automation control component is configured to store measurement data acquired from a sensing component of the automation control system. Metadata is dynamically associated with the measurement data, such that at least a portion of both the data and the metadata may be accessed using a name reference that provides an indication of particular data from the one or more data fields and particular metadata associated with the particular data.
Jing Haoran et al. (CN109709557A) The invention provides a radar base data acquisition method and device and is applied to calculation equipment. The method comprises steps that in-phase data and orthogonal data of at least one distance database which correspond to the radar echo and are scanned by a weather radar are acquired; for each distance database, a polarization mode when the weather radar scans the distance database is determined according to the in-phase data and the orthogonal data of the distance database; the preset base data calculation strategy corresponding to the determination result is searched according to the determination result, the in-phase data and the orthogonal data of the distance database are subjected to data processing according to the searched base data calculation strategy, and weather radar base data corresponding to the distance database is obtained. The method is advantaged in that cost is low, upgrade and replacement difficulty are low, and radar base data acquisition operation can be performed to weather radars in different polarization modes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILARA SULTANA/Examiner, Art Unit 2867         

/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/14/2022